DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-10, 12, 14-16, 19-21, 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-10, 12, 14-16, 19-21, 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, 16, it is unclear how the plurality of side channels are uniformly spaced apart from each other when there are only two side channels on each side of the pouch.  In particular, only two side channels have been disclosed and thus there would only be a single length of distance between the side channels and there would not be a second length of distance between side channels on a side of the pouch to compare with the first length such that the lengths are uniform.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 10, 12, 16, 19-21, 23 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gadams.
Regarding claim 10, Gadams discloses an adjustable pouch (Fig 2) comprising a fabric  (col. 7, ll. 35-40) pouch body having a front portion (40), a rear portion (48), a first side portion (43), a second side portion (54) each bendable along and collectively extend from a connection point with a bottom portion (62) and collectively defining an interior space, respective edges of the front, rear and side portions not directly connected to each other (Fig 4), a front strap (44) disposed laterally across the front portion defining two or more front channels along the front portion, a rear strap (44) disposed laterally across the rear portion defining two or more rear channels defined along the rear portion, a first plurality of side channels (A, B, Fig 2 below) defined in the first side portion (43) each of the first plurality of side channels uniformly spaced apart from each other of the first plurality of side channels along a first length (C) of the first 


    PNG
    media_image1.png
    804
    700
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    751
    657
    media_image2.png
    Greyscale


Regarding claim 12, Gadams further discloses the first and second straps including an upper and lower strap (44, 41).
Regarding claim 16, Gadams discloses an adjustable pouch (Fig 2) comprising a pouch comprising a bottom portion (62) extending between a front edge and rear edge, a first bottom side edge and second bottom side edge, a front fabric portion (40) having a pair of opposing 
Regarding claim 19, Gadams further discloses the elastic member (42) to be an elastic bungee.
Regarding claim 20, Gadams further discloses the interior of the body capable of receiving a plurality of ammunition since it has the structure as recited.
Regarding claim 21, Gadams further discloses the elongated member providing even bias with the front, rear, side portions since the channels are arranged evenly (col.  4, ll. 1-15).
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 9,759,536 to Gadams et al. (Gadams) in view of US Patent No. 7,153,025 to Jackson et al. (Jackson).
Regarding claim 1, Gadams discloses an adjustable pouch (Fig 2) comprising a fabric  (col. 7, ll. 35-40) pouch body having a fabric front portion (40), a fabric rear portion (48), a fabric first side portion (43), a fabric second side portion (54) each collectively extend from a fabric bottom portion (62) and collectively defining an interior space, respective edges of the front, rear and side portions not directly connected to each other (Fig 4), a front strap (44) disposed laterally across the front portion defining two or more front channels along the front portion, a rear strap (44) disposed laterally across the rear portion defining two or more rear channels defined along the rear portion, a first plurality of side channels (A, B, Fig 2 above) defined in the 
Regarding claim 4, Gadams further discloses elastic member adjustable using a fastener (30).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gadams in view of Jackson and US 2006/0169690 to Rothschild et al. (Rothschild).
Regarding claim 3, the modified Gadams teaches the pouch of claim 1 except for the elastic member defining a first and second free ends that are secured together.  Rothschild discloses a adjustable container (Fig 7a-7e) and in particular discloses an elongated elastic member defining first free end (705) and second free end (706) secured together (Fig 7c).  One of ordinary skill in the art would have found it obvious to substitute the elastic member of In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Claim 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gadams in view of Jackson and US Patent No. 5,133,489 to Loew.
Regarding claim 6, Gadams teaches the pouch of claim 1 but does not teach a second elongated elastic member connected to the body.  Loew discloses a container (Fig 1) having an elastic member (24) configured to extend around and apply a bias to an article (40) disposed in the interior space of the container for facilitating retaining of the article within the space (Loew, abstract).  One of ordinary skill in the art would have found it obvious to incorporate an elongated elastic member configured to apply a bias to an article to the container of Gadams as suggested by Loew in order to facilitate retaining of the article (Loew, abstract).
Regarding claim 7, the modified Gadams further teaches the elastic member connected to pouch body with a tab member (28, Loew).
Regarding claim 8, the modified Gadams further teaches elastic member (24, Loew) extending through retention member (26, Loew).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gadams in view of Jackson, Loew and US 2010/0008601 to Prudencio.
Regarding claim 9, the modified Gadams teaches the pouch of claim 6 but does not teach the elastic member having free ends that are secured together.  Prudencio discloses a pouch (Fig 3) and in particular discloses elastic member (7) that is configured to apply bias to an In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Claim 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gadams in view of Loew.
Regarding claim 14, Gadams teaches the pouch of claim 10 but does not teach a second elongated elastic member connected to the body.  Loew discloses a container (Fig 1) having an elastic member (24) configured to extend around and apply a bias to an article (40) disposed in the interior space of the container for facilitating retaining of the article within the space (Loew, abstract).  One of ordinary skill in the art would have found it obvious to incorporate an elongated elastic member configured to apply a bias to an article to the container of Gadams as suggested by Loew in order to facilitate retaining of the article (Loew, abstract).
Regarding claim 15, the modified Gadams teaches the pouch of claim 14 and further discloses it capable of functioning with an article as recited since it has the structure of the pouch as recited.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach a plurality of side channel uniformly spaced apart from each other along a first length of the side portion.  Assuming arguendo that applicant has support for this is in the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735